KRUEGER, Judge.
The conviction is for possessing whisky in a container to which no stamp was affixed showing the payment of the tax due thereon to the State of Texas. The punishment assessed is confinement in the county jail for a period of sixty days.
The complaint and information appear sufficient to properly charge the offense. The record is before us without a statement off facts or bills of exception, in the absence of which no question has been presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.